BISCHOEF, J.
The question whether the plaintiff was a bona fide passenger had a material bearing upon his right to recover the statutory penalty for the defendant’s refusal to carry him without further payment of a fare. Nicholson v. N. Y. City Ry. Co., 118 App. Div. 858, 103 N. Y. Supp. 695. While the rulings of the justice, excluding proof upon this issue, were supported by certain decisions announced prior to the time of the trial, the authority cited necessarily requires a reversal of this judgment.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.